Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 01/27/2022.  Presently claims 1-4 and 7-15 are pending. Claims 5-6 have been canceled. New claims 16-17 have been added.

The affidavit under 37 CFR 1.132 filed 01/27/2022 is insufficient to overcome the rejection of claim 1-4 and 7-15 based upon 1-4 and 7-15 as set forth in the last Office action because: 
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface 
The Applicant’s disclosure is related to an apparatus for processing a Zn-steel sheet (paragraph 0007); the Applicant’s disclosure is concerned about the problem of the wear (paragraph 0015);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Response to Arguments
Applicant's arguments filed 01/27/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “the present disclosure reveals an effect regarding the reduction of the occurrence of wear on a sliding surface of a die (Specification, paragraph (0013)) this effect can be obtained by adjusting the upper limit of the skewness Rsk of a die to 1.2 or less". Hence, the present claims are not obvious over Kenji in view of Kobe. In this regard, an Additional Comparative Example is presented in the attached Declaration Pursuant to 37 C.ER. 1.132, in order to clarify the above-mentioned effect, which is unexpected from the prior art. Applicant submits that claims 1 and 7 are not obvious over Kenji and Kobe and are allowable.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the prior art of Kenji does not disclose wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2;
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The Applicant’s disclosure is related to an apparatus for processing a Zn-steel sheet (paragraph 0007); the Applicant’s disclosure is concerned about the problem of the wear (paragraph 0015);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
And the above Examiner’s response also applied to claim 7.
Accordingly, this argument is not persuasive.

Applicant argued that “the dependent claims include other features that are not obvious over the cited references. For example, claims 2 and 8 recite that the hard layer comprises a nitride layer as an outermost layer. While the Examiner asserts that Kenji discloses the hard layer comprising a nitride layer as an outer most layer, Kobe demonstrates that nitride coating films have no effect of inhibiting the adhesion in the case of Zn and that Zn adhesion resistance was poor even when skewness Rsk was regulated to the value of -1.0. (Kobe, paras. [0009], [0058]; Nos. 1 to 2 in Table 1). 
In view of the above, those skilled in the art would expect no improvement in inhibition of adhesion when the skewness Rsk disclosed in Kobe is incorporated into a nitride layer in Kenji. Hence, those skilled in the art would not be motivated to adopt the configuration regarding a nitride layer specified in the present claims 2 and 8”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Kenji discloses wherein the hard layer (fig.1: (12)) comprises a nitride layer as an outermost layer (paragraphs 0026 and 0063);
the Examiner did not bring the limitation of “wherein the hard layer comprises a nitride layer as an outermost layer”;
The Examiner use the secondary art of Kobe only to teach the limitation of “the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2”;
Accordingly, this argument is not persuasive.

Applicant argued that “new claims 16 and 17 recite that the skewness (Rsk) of the hard layer, as measured in a direction from an outside of a die hole toward an inside of the die hole, is from 0.03 to 1.2 This value for the skewness (Rsk) of a hard layer of a die is not disclosed or suggested by Kenji. Kobe discloses that the amorphous-carbon coating film has a skewness Rsk in the surface thereof that is a negative value in a preferred embodiment. (Kobe, para. [00161). Further, Kobe demonstrates that Zn adhesion resistance was poor when the skewness Rsk was a positive value (i.e., 0.5) in No. 9 of Table 2. Hence, those skilled in the art would not have chosen to regulate a skewness Rsk of the hard layer to a positive value, even if the disclosures of Kenji and Kobe could have been combined. 
In response to this argument, the Applicant is correct; however, the Applicant disclose that “the hard layer having a skewness (Rsk) in the sliding direction of from −5.0 to 1.2” (Applicant’s specification: table 2 and paragraph 0130);

Further, the prior art of Kobe discloses the range of Rsk : -0.2 to 0.05 (page 5 table 2)
Furthermore, the applicant’s specification table 2: the Applicant demonstrates that the positive value of Rsk is not desire because increasing the Rsk value toward positive values is resulting increasing the friction of coefficient;
And increasing the friction of coefficient is not desired in the art because it causes to increase the friction force which will increase the wear on the contact surfaces;
And the objective of the Applicant’s disclosure is to reduce the wear on sliding surfaces (Applicant’s specification: paragraph 0019); therefore, claiming only positive values of Rsk is not desired and not preferred;
Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    364
    775
    media_image1.png
    Greyscale










Claim Objections
Claims 2-4, and 16 objected to because of the following informalities:  
Regarding claims, 2-4 and 16 in line 1 the phrase “The method of producing a hot press-formed product” should be changed to “The method of producing the hot press-formed product”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (US20170165737A1) in view of Kobe (US20170036259A1).

Regarding claim 1, Kenji disclose a method of producing a hot press-formed product, the method comprising: 
placing a hot-dip galvannealed steel sheet (fig.1: (10)) (paragraph 0086), comprising a hot-dip galvannealed layer, on a die (figs.1-2: (1))  so as to block a die hole of the die (fig.1: (7)) (paragraph 0091), and 
hot press-forming the hot-dip galvannealed steel sheet using the die (paragraph 0046), 
wherein the die comprises a hard layer (fig.1: (12)), and a hardness Hv_Die of from HV 1,000 to 1,800 (Page 7, Table 1, Num. 21), over an entirety of a region of a steel sheet contact surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraph  0048), 
the steel sheet contact surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and being configured to contact the hot-dip galvannealed steel sheet that is to be subjected to the hot press forming (paragraphs 0045-0047 and 0086).

Kenji does not disclose wherein the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2;
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the method of Kenji to have the die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 2, Kenji disclose wherein the hard layer (fig.1: (12)) comprises a nitride layer as an outermost layer (paragraphs 0026 and 0063).

Regarding Claim 3, Kenji disclose wherein the hard layer (fig.1: (12)) comprises: a nitride layer (fig.4: (13)); and a hard coating layer provided on a surface of the nitride layer (fig.4: (14)) (Paragraphs 0026, 0063, 0066 and 0069).

Regarding Claim 4, Kenji disclose wherein the hot-dip galvannealed steel sheet (fig.1: (10)) comprises a zinc compound layer or a metallic zinc layer as an outermost layer on the hot-dip galvannealed layer (fig.1: (10A)) (Paragraphs 0044).

Regarding Claim 7, Kenji disclose a die (fig.1: (1)), comprising: 
a hard layer (fig.1: (12)) having a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a die shoulder  adjacent surface (fig.1: (4)) that is adjacent to a die shoulder portion (fig.1: (6)) (paragraphs 0048), 
the die shoulder adjacent surface (fig.1: (4)) being located outside of the die hole (fig.1: (7)) and adjacent to the die shoulder portion (fig.1: (6)).

Kenji does not disclose the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the die comprises the hard layer having a skewness (Rsk), as measured in a direction from an outside of a die hole toward an inside of the die hole, of from -5.0 to 1.2 as taught by Kobe in order to regulating the Surface roughness of a Substrate (Kobe: paragraph 0043), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 8, Kenji disclose wherein the hard layer (fig.1: (12)) comprises a nitride layer as an outermost layer (paragraphs 0026 and 0063).

Regarding Claim 9, Kenji disclose a nitride layer (fig.4: (13)), and a hard coating layer provided on a surface of the nitride layer (fig.4: (14)) (paragraphs 0026, 0063, 0066 and 0069).

Regarding Claim 10, Kenji disclose discloses a die set, comprising the die (fig.1: (1)) according to claim 7, and a punch (fig.1: (1B)), 
wherein the punch (fig.1: (1B)) comprises a second hard layer (fig.1: the lower element (12) of lower punch (1B)), and 


Kenji does not disclose the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch portion toward an inside of the punch portion,

The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the punch comprises the second hard layer having a skewness (Rsk), as measured in a direction [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 11, Kenji disclose wherein the second hard layer (fig.1: the lower element (12) of the lower punch (fig.1: (1B)) comprises a second nitride layer as an outermost layer (Paragraphs 0026 and 0063).



Regarding Claim 12, Kenji disclose wherein the second hard layer (fig.11: the lower element (12) of the lower punch (fig.1: (1B)), comprises: 
a second nitride layer (fig.4: (13)), and a second hard coating layer provided on a surface of the second nitride layer (fig.4: (14)) (paragraphs 0026, 0063, 0066 and 0069).

Regarding Claim 13, Kenji disclose a die set, comprising the die (fig.1: (1)) according to claim 7, and a steel blank holder (fig.5: (1B)), 
wherein the steel blank holder (fig.1: (1B)) comprises a second hard layer ((fig.1: the lower element (12) of the lower punch (fig.1: (1B)), of from -5.0 to 1.2 (See Table 1, Table 3 of Kobe), and a hardness Hv_Die of from HV 1,000 to 1,800 (See Page 7, Table 1, Num. 21), over an entirety of a region of a facing surface (fig.1: (5)) that faces 

Kenji does not disclose the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion.
The prior art of Kobe teaches a die comprises a hard layer having a skewness (Rsk), as measured in a direction from an outside of the die hole toward an inside of the die hole, of from -5.0 to 1.2 (paragraph 0051), for the purpose of regulating the Surface roughness of a Substrate (Paragraph 0043), thereby meeting the limitation of the claimed skewness configuration (Table 1 and Table 3);
The prior art of Kenji is related to an apparatus for processing a Zn-steel sheet (paragraph 0044); the prior art of Kenji is concerned about the problem of the wear (paragraph 0047);
The prior art of Kobe is related to an apparatus for processing a Zn-steel sheet (paragraph 0001); the prior art of Kobe is concerned about the problem of the wear (paragraphs 0004 and 0030);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to modify the apparatus of Kenji to have the steel blank holder comprises the second hard layer having a skewness (Rsk), as measured in a direction from an outside of a punch-insertion portion toward an inside of the punch-insertion portion as taught by Kobe in order to regulating the Surface roughness of a [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding Claim 14, Kenji disclose wherein the second hard layer (fig.11: the lower element (12) of the lower punch (fig.1: (1B)) comprises a second nitride layer as an outermost layer (paragraphs 0026 and 0063).

Regarding Claim 15, Kenji disclose wherein the second hard layer (fig.11: the lower element (12) of the lower punch (fig.1: (1B)) comprises a second nitride layer (fig.4: (13)), and a second hard coating layer provided on a surface of the second nitride layer (fig.4: (14)) (paragraphs 0026, 0063, 0066 and 0069).

Regarding claim 16, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of the die hole toward an inside of the die hole, is from 0.03 to 1.2.

Regarding claim 17, Kobe teaches wherein the skewness (Rsk) of the hard layer is from 0.03 to 1.2 (page 5 table 2).  
Therefore the modification of Kenji in view of Kobe teaches wherein the skewness (Rsk) of the hard layer, as measured in a direction from an outside of a die hole toward an inside of the die hole, is from 0.03 to 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753